People v Aponte (2017 NY Slip Op 06899)





People v Aponte


2017 NY Slip Op 06899


Decided on October 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2017

Friedman, J.P., Manzanet-Daniels, Kapnick, Kern, Singh, JJ.


4564 499/14

[*1]The People of the State of New York, Respondent,
vJason Aponte, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Stephen R. Strother of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Courtney M. Wen of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered March 4, 2015, convicting defendant, after a jury trial, of unlawful imprisonment in the first degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's determinations concerning credibility and identification, including its evaluation of alleged inconsistencies in testimony and motives to falsify. The jury could have reasonably found that there were satisfactory explanations for changes in the victim's account of the incident,
and that cell phone records did not cast doubt on his testimony.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 3, 2017
CLERK